  Case 3:21-cv-00370 Document 15 Filed 07/02/21 Page 1 of 22 PageID #: 430




                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                           HUNTINGTON DIVISION



 MILAN PUSKAR HEALTH RIGHT,
 LAWSON KOEPPEL, ALINA LEMIRE,                           Civil Action No: 3:21-cv-00370
 and CARRIE WARE,
                             Plaintiffs,

       v.                                                 Hon. Robert C. Chambers


  BILL J. CROUCH, in his official capacity as
 Cabinet Secretary of the West Virginia
 Department of Health and Human Resources,
 JOLYNN MARRA, in her official capacity
 as Interim Inspector General and Director of
 the Office of Health Facility Licensure and
 Certification, and STEVE HARRISON, in
 his official capacity as Clerk of the House of
 Delegates and Keeper of the Rolls,

                               Defendants.




 BRIEF OF AMICI CURIAE OF THE NETWORK FOR PUBLIC HEALTH LAW,
  MOUNTAIN STATE JUSTICE, MARCH OF DIMES, CABIN CREEK HEALTH
SYSTEMS, AND WEST VIRGINIA HEALTH AND PUBLIC HEALTH EXPERTS IN
      SUPPORT OF PLAINTIFFS’ MOTION FOR INJUNCTIVE RELIEF



Corey S. Davis                                    Jennifer S. Wagner
Harm Reduction Legal Project                      West Virginia Bar No. 10639
Network for Public Health Law                     Mountain State Justice
7101 York Avenue South #270                       1029 University Ave. Suite 101
Edina, MN 55435                                   Morgantown, WV 26505
(267) 250-1091                                    (304) 326-0188
cdavis@networkforphl.org                          jennifer@msjlaw.org
   Case 3:21-cv-00370 Document 15 Filed 07/02/21 Page 2 of 22 PageID #: 431




                                    TABLE OF CONTENTS

 I.    Interest of Amici Curiae…………………………...………………………………………1
 II.    Argument...……………….…………………………………………………………....….3
           A. There Is a Pressing Need for Syringe Services Programs in West Virginia..…..…4
           B. Syringe Services Programs (SSPs) Protect Against Bloodborne Disease Infection,
               Connect Participants with Substance Use Disorder Treatment, Decrease Syringe
               Litter, Prevent Overdose, Reduce Costs and Do Not Increase Crime.....................7
                   1. SSPs Protect Against Bloodborne Disease Infection………...…….....….8
                   2. SSPs Connect Participants with Substance Use Disorder Treatment….….9
                   3. SSPs Decrease Syringe Litter in Communities………………….……...10
                   4. SSPs Prevent Overdose Deaths………………………………..…………11
                   5. SSPs Are Cost Effective and Do Not Increase Criminal Activity…….…12
           C. Senate Bill 334’s Requirements Will Force SSPs To Close……………………..12
                   1. Many SSPs Can Not Provide a Qualified Licensed Health Care Provider at
                        Every Visit……………………………………...………………………..13
                   2. Local Authorization Will be Impossible in Some Jurisdictions…………14
                   3. Identification Requirement Will Make it Impossible for Some Participants
                        to Access SSP Services…………………………………………………..14
                   4. SSP Operations Will be Impacted by Unique Syringe Requirement…….16
III.    Conclusion…………………………………………………………………………….…16
     Case 3:21-cv-00370 Document 15 Filed 07/02/21 Page 3 of 22 PageID #: 432




                                                   TABLE OF AUTHORITIES

Amy Atkins et al., Outbreak of Human Immunodeficiency Virus Infection Among Persons Who
Inject Drugs — Cabell County, West Virginia, 2018–2019, 69 Morbidity & Mortality Wkly Rep.
499 (2020), https://www.cdc.gov/mmwr/volumes/69/wr/pdfs/mm6916a2-H.pdf..........................7

Anna Saunders, CDC agents working in Kanawha to help task force address ‘most concerning’
HIV outbreak, WCHS (May 10, 2021), https://wchstv.com/news/local/cdc-agents-working-in-
kanawha-to-help-task-force-address-most-concerning-hiv-
outbreak............................................................................................................................................6

Bridget M. Kuehn, Restrictive Policies Threaten Efforts to Stop 2 West Virginia HIV Outbreaks,
325 J. of the Am. Med. Ass’n 2238 (2021).....…………..………………………………………..7

Bureau for Pub. Health, W. Va. Dep’t of Health & Human Res., Harm Reduction Program
Statewide Report January to December 2019,
https://oeps.wv.gov/harm_reduction/Documents/Data/Statewide%20Report%202019.pdf (last
visited June 23, 2021)..……………………………………………………………………………4

Bureau for Pub. Health, W. Va. Dep’t of Health & Human Res., West Virginia Harm Reduction
Programs At-A-Glance, https://oeps.wv.gov/harm_reduction/documents/about/wv_hrp.pdf (last
visited June 23, 2020) ...………………………………………………………………..…………4

Bureau for Pub. Health, W. Va. Dep’t of Health & Human Res., The Need for Harm Reduction
Programs in West Virginia (Nov. 6, 2017),
https://oeps.wv.gov/harm_reduction/documents/training/hrp_white_paper.pdf.............................4

Catherine Slemp, Health Advisory #162, W. Va. Dep’t of Health & Human Res. (Oct. 9, 2019),
https://oeps.wv.gov/healthalerts/documents/wv/WVHAN_162.pdf...............................................5

Chris C. Cook et al., The opioid epidemic and intravenous drug–associated endocarditis, 159 J.
of Thoracic and Cardiovascular Surgery 1273 (2019).……………...…………………………….6

Ctrs. for Disease Control & Prevention, Drug Overdose Mortality by State,
https://www.cdc.gov/nchs/pressroom/sosmap/drug_poisoning_mortality/drug_poisoning.htm
(last reviewed Feb. 12, 2021)……………………………………...………………………………4

Ctrs. for Disease Control & Prevention, Summary of Information on The Safety and Effectiveness
of Syringe Services Programs (SSPs), https://www.cdc.gov/ssp/syringe-services-programs-
summary.html (last reviewed May 23,
2019)................................................................................................................................................8
     Case 3:21-cv-00370 Document 15 Filed 07/02/21 Page 4 of 22 PageID #: 433




Esther J. Aspinal et al., Are needle and syringe programmes associated with a reduction in HIV
transmission among people who inject drugs: a systematic review and meta-analysis, 43 Int’l J.
of Epidemiology 235 (2014)............................................................................................................8

Galea Sandro et al., Needle Exchange Programs and Experience of Violence in an Inner City
Neighborhood, 28 J. of Acquired Immune Deficiency Syndromes 282 (2001)............................12

Georgina J. MacArthur et al., Interventions to prevent HIV and Hepatitis C in people who inject
drugs, 25 Int’l J. of Drug Pol’y 34 (2014).......................................................................................8

H. Hagan et al., Reduced injection frequency and increased entry and retention in drug treatment
associated with needle-exchange participation in Seattle drug injectors, 19 J. of Substance
Abuse Treatment 247 (2000)...........................................................................................................9

Jill Kriesky, The High Cost Of Losing Harm Reduction in Kanawha County, W. Va. Ctr. on
Budget & Policy (Nov. 18, 2020), https://wvpolicy.org/the-high-cost-of-losing-harm-reduction-
in-kanawha-county.…...……..................................................................................................…….5

John Raby, CDC: West Virginia HIV wave could be ‘tip of the iceberg’, Associated Press (Mar.
17, 2021), https://apnews.com/article/opioids-coronavirus-pandemic-drug-abuse-west-virginia-
charleston-
d825c1b710923c1ef636f21f4b349a71............................................................................................6

Lauren Peace, The CDC says Kanawha County’s HIV outbreak is the most concerning in the
United States, Mountain State Spotlight (Feb. 11, 2021),
https://mountainstatespotlight.org/2021/02/11/the-cdc-says-kanawha-countys-hiv-outbreak-is-
the-most-concerning-in-the-united-states/.………………...…...…….…………...........…………5

Loretta E. Haddy et al., West Virginia Viral Hepatitis Epidemiologic Profile 2017, W. Va. Dep’t
of Health & Human Res. (Aug. 16, 2017), https://dhhr.wv.gov/oeps/disease/ob/documents/viral-
hep-profile-2017.pdf……................................................................................................................5

Lucy Platt et al., Needle syringe programmes and opioid substitution therapy for preventing
hepatitis C transmission in people who inject drugs – An overview of systematic reviews, 9
Cochrane Database of Systematic Revs. 9 (2017)...........................................................................8

Mark C. Bates et al., Increasing incidence of IV‐drug use associated endocarditis in southern
West Virginia and potential economic impact, 42 Clinical Cardiology 432 (2019).…...………5, 6

Monita R. Patel et al., Reduction of Injection-Related Risk Behaviors After Emergency
Implementation of a Syringe Services Program During an HIV Outbreak, 77 J. of Acquired
Immune Deficiency Syndromes 373 (2018)....................................................................................8
     Case 3:21-cv-00370 Document 15 Filed 07/02/21 Page 5 of 22 PageID #: 434




Preventing HIV Transmission: The role of sterile needles and bleach 6 (Nat’l Rsch. Council and
Inst. of Med. et al. eds., 1995) .................................................................…….…………….…….7

Ricardo M. Fernandes et al., Effectiveness of needle and syringe Programmes in people who
inject drugs – An overview of systematic reviews, 17 BMC Pub. Health 309 (2017).....................9

Samantha J. Batdorf et al., Estimated Medicaid Costs Associated with Hepatitis A During an
Outbreak — West Virginia, 2018–2019, 70 Morbidity & Mortality Wkly Rep. 269 (2021),
https://www.cdc.gov/mmwr/volumes/70/wr/pdfs/mm7008a2-H.pdf..............................................6

S.B. 334, 85th Leg., Reg. Sess. (W. Va. 2021)..................................................................13, 14, 15

Sean T. Allen et al., Factors Associated with Likelihood of Initiating Others into Injection Drug
Use Among People Who Inject Drugs in West Virginia, AIDS & Behavior (2021),
https://www.ncbi.nlm.nih.gov/pmc/articles/PMC8170059/pdf/10461_2021_Article_3325.pdf....4

Sean T. Allen et al., Understanding the public health consequences of suspending a rural syringe
services program: a qualitative study of the experiences of people who inject drugs, 16 Harm
Reduction J. (2019).………………………….……………………………………………………7

Steffanie A. Strathdee et al., Needle-Exchange Attendance and Health Care Utilization Promote
Entry into Detoxification, 76 J. Urb. Health 448 (1999).................................................................9

U.S. Dep’t of Health & Human Servs., Research Shows Needle Exchange Programs Reduce HIV
Infections without Increasing Drug Use (Apr 20, 1998),
https://web.archive.org/web/20120601020747/http://archive.hhs.gov/news/press/1998pres/98042
0a.html.............................................................................................................................................7

W. Va. Dep’t of Health & Human Res., West Virginia Experiences Increase in Overdose Deaths;
Health Officials Emphasize Resources (Apr. 23, 2021),
https://dhhr.wv.gov/News/2021/Pages/West-Virginia-Experiences-Increase-in-Overdose-
Deaths;-Health-Officials-Emphasize-Resources.asp....…………………………………..………5
    Case 3:21-cv-00370 Document 15 Filed 07/02/21 Page 6 of 22 PageID #: 435




    I.       Interest of Amici Curiae

    The Network for Public Health Law (Network) provides visionary leadership in the use of

law to protect, promote, and improve health and health equity. The Network provides non-

partisan legal technical assistance and resources, collaborating with a broad set of partners to

expand and enhance the use of practical legal and policy solutions. The Network is committed to

using public health law and policy to improve the conditions, as well as strengthen the services

and systems, that make our communities safer, healthier, stronger and more equitable. The views

expressed in this brief are solely those of Network staff and may not represent those of any

affiliated individuals or institutions, including funders and constituents. 1

    Mountain State Justice is a non-profit legal services firm dedicated to redressing entrenched

and emerging systemic social, political, and economic imbalances of power for underserved

West Virginians through legal advocacy and community empowerment. Through class actions,

individual cases, and policy advocacy, Mountain State Justice has assisted thousands of

individuals fighting to protect their families, their homes, their health and safety, and their

livelihoods.

    March of Dimes is the nonprofit organization leading the fight for the health of all moms

and babies. March of Dimes began that fight more than 80 years ago as an organization

dedicated to eradicating polio in the U.S., a goal that they achieved. March of Dimes continues

that fight today, working to address some of the biggest threats to moms and babies, such as

premature birth and maternal mortality, through research, education, programs and advocacy.

    Cabin Creek Health Systems is a Federal Qualified Health Center in Kanawha County,

West Virginia, focused on promoting the health and well-being of all people, especially the most


1
  No party, party’s counsel, individual or organization other than amici authored any part of this brief or contributed
funds for its preparation or submission.

                                                           1
   Case 3:21-cv-00370 Document 15 Filed 07/02/21 Page 7 of 22 PageID #: 436




vulnerable, through health care that is guided by science, compassion and respect and to

contribute to the education of skilled and caring health professionals. In addition to primary care

and dental care services, CCHS provides behavioral health counseling and medication assisted

treatment for individuals with opioid use disorder.

   Judith Feinberg, MD, is the Dr. E.B. Flink Vice Chair of Medicine for Research, Professor

of Behavioral Medicine & Psychiatry, and Professor of Medicine/Infectious Diseases at the West

Virginia University School of Medicine. She is a national expert on the connection between

injection drug use and its medical and infectious disease complications and serves as an expert in

this area for the ongoing opioid abatement trial in federal court in the southern district of West

Virginia. She is also a principal investigator in a study of the fentanyl test strip use on drug user

behaviors, the vertical transmission of hepatitis C from mother to newborns, integrating

treatment for opioid use disorder with care for drug use-associated infections, and the

Appalachian Node of National Institute on Drug Abuse Clinical Trials Network.

   Robert H. Hansen, MS, served as Director of the West Virginia Office of Drug Control

Policy from 2018 to 2020. His career in behavioral health spans 45 years, including 22 years as

the Chief Executive Officer of Prestera Center, the state’s largest non-profit comprehensive

behavioral health center.

   Daniel J. Lauffer, PA-C, FACHE is the Chief Executive Officer of Thomas Health, a 383-

bed hospital system with 1,812 employees and an estimated 450 physicians. He has been a

certified Physician Assistant since 1982 and has held numerous health care management

positions in his career, all in the state of West Virginia. He currently serves on the HIV Task

Force Committee of the Kanawha Charleston Health Department.




                                                  2
   Case 3:21-cv-00370 Document 15 Filed 07/02/21 Page 8 of 22 PageID #: 437




       Craig Robinson, MPH, is the Executive Director of Cabin Creek Health Systems, which

provides medical services in West Virginia, including treatment for addiction. Mr. Robinson has

been recognized as an expert in the field of opioid use disorder.

       Catherine Slemp, MD, MPH served as Commissioner and State Health Officer for the West

Virginia Bureau for Public Health from 2018 to 2020, and previously served as the Acting State

Health Officer and Preparedness Director. Dr. Slemp was actively engaged in addressing Cabell

County’s HIV Outbreak, early identification of Kanawha’s HIV outbreak, initial COVID-19

response, and multiple other infectious disease and substance use related issues. With others, she

helped shape the WV 2020-2022 Substance Use Response Plan which includes the role of

evidence-based harm reduction and syringe services programs.

       Christine Teague, PharmD, MPH, AAHIVP is the Director for the Charleston Area

Medical Center’s Ryan White Part C HIV Program. The Program provides comprehensive

medical and support services for more than 400 adults with HIV in Kanawha County as well as

18 other counties in the Southern part of West Virginia. Dr. Teague anticipates that nearly all the

individuals involved in the current outbreak (now well over 70 cases since January 2019) will be

managed by the program.

 II.      Argument

          West Virginia is experiencing an unprecedented epidemic of drug-related harm, most

notably opioid-related overdose and infections related to the use of non-sterile syringes. Syringe

services programs (“SSPs”) help reduce the spread of bloodborne infections, decrease syringe

litter, connect people who inject drugs to treatment, and save lives.

          Amid a surging number of West Virginians experiencing opioid-related overdose and

contracting injection-related illness, Senate Bill 334 imposes new requirements for SSPs that



                                                 3
   Case 3:21-cv-00370 Document 15 Filed 07/02/21 Page 9 of 22 PageID #: 438




threaten the continued operation of existing programs and would make it extremely difficult if

not impossible for new programs to begin operations. The closure of SSPs would have

immediate and devastating effects on the health of West Virginians, including increases in opioid

overdose, HIV and hepatitis infections, and preventable deaths.

           A. There is a Pressing Need for Syringe Services Programs in West Virginia

       Approximately eighteen SSPs currently operate in West Virginia. These SSPs received

35,770 visits, connected 1,277 participants to treatment services, performed 3,846 HIV tests and

2,885 hepatitis C tests, and dispensed around 100,000 syringes each month in 2019. Bureau for

Pub. Health, W. Va. Dep’t of Health & Human Res., Harm Reduction Program Statewide Report

January to December 2019, https://bit.ly/3dqxWlT (last visited June 26, 2021). Among people

who use drugs in Cabell County, nearly two-thirds reported obtaining syringes from an SSP in

the previous six months. Sean T. Allen et al., Factors Associated with Likelihood of Initiating

Others into Injection Drug Use Among People Who Inject Drugs in West Virginia, AIDS &

Behavior (2021). According to the West Virginia Department of Health and Human Resources

(“DHHR”), SSPs are “playing a key role across West Virginia in fighting the opioid crisis and

ensuring state residents can access treatment while reducing the likelihood of a significant and

costly infectious disease outbreak.” Bureau for Pub. Health, W. Va. Dep’t of Health & Human

Res., The Need for Harm Reduction Programs in West Virginia (Nov. 6, 2017),

https://bit.ly/2U3WHxv. They provide a myriad of evidence-based harm reduction services,

including syringe distribution and disposal, naloxone and naloxone training, screenings for

bloodborne infections, and linkage to medical care. Bureau for Pub. Health, W. Va. Dep’t of

Health & Human Res., West Virginia Harm Reduction Programs At-A-Glance,

https://bit.ly/3w0zNnX (last visited June 26, 2021).



                                                4
   Case 3:21-cv-00370 Document 15 Filed 07/02/21 Page 10 of 22 PageID #: 439




       Still, the opioid epidemic has had devastating effects in West Virginia. In 2019, the state

had the highest overdose death rate in the country. Ctrs. for Disease Control & Prevention, Drug

Overdose Mortality by State, https://bit.ly/3x5C42H (last reviewed Feb. 12, 2021). Preliminary

data from DHHR shows there were 1,275 confirmed fatal drug overdoses in 2020—up from 878

in 2019. W. Va. Dep’t of Health & Human Res., West Virginia Experiences Increase in

Overdose Deaths; Health Officials Emphasize Resources (Apr. 23, 2021), https://bit.ly/3jjASoi.

New HIV infections linked to injection drug use increased over five-fold from 2014 to 2019.

Catherine Slemp, Health Advisory #162, W. Va. Dep’t of Health & Human Res. (Oct. 9, 2019),

https://bit.ly/3heMLcz. Kanawha County is currently experiencing what a federal government

official described as the “most concerning” outbreak of HIV in the country. Lauren Peace, The

CDC says Kanawha County’s HIV outbreak is the most concerning in the United States,

Mountain State Spotlight (Feb. 11, 2021), https://bit.ly/3w4BAIw. In 2017, West Virginia also

had the highest incidence rate of acute hepatitis C in the country, with injection drug use cited as

the most common risk factor for infection. Loretta E. Haddy et al., West Virginia Viral Hepatitis

Epidemiologic Profile 2017, W. Va. Dep’t of Health & Human Res., 13-14 (Aug. 16, 2017),

https://bit.ly/3qzxU0v. Hospitalizations for infective endocarditis have skyrocketed along with

rates of injection drug use; the number of patients admitted to the largest tertiary care center in

southern West Virginia for infective endocarditis and drug use increased by more than 250%

from 2008 to 2015. Mark C. Bates et al., Increasing incidence of IV‐drug use associated

endocarditis in southern West Virginia and potential economic impact, 42 Clinical Cardiology

432 (2019).

       In addition to the immeasurable human costs associated with this dramatic increase in

opioid-related harm, the financial cost of these preventable infections is enormous. The lifetime



                                                  5
   Case 3:21-cv-00370 Document 15 Filed 07/02/21 Page 11 of 22 PageID #: 440




cost of treatment is around $450,000 for HIV and $64,490 for hepatitis C. Jill Kriesky, The High

Cost Of Losing Harm Reduction in Kanawha County, W. Va. Ctr. on Budget & Policy (Nov. 18,

2020), https://bit.ly/3dre16x. In Kanawha County alone, the estimated lifetime cost to treat the

new cases of HIV and hepatitis C diagnosed in 2019 is $47,251,150. Id. From 2008 to 2015, the

total hospital charges to treat infective endocarditis associated with illicit drug use at a tertiary

care center in southern West Virginia were $17,306,464, 78% of which was never paid, resulting

in a hospital deficit of over $13,476,763. See Bates, supra. Similarly, an analysis of endocarditis

operations performed at West Virginia University confirmed that “providing care for patients

with IVDA [IV drug–associated] endocarditis represents a major unsustainable financial burden

to the healthcare system.” Chris C. Cook et al., The opioid epidemic and intravenous drug–

associated endocarditis, 159 J. of Thoracic and Cardiovascular Surgery 1273, 1275 (2019). The

West Virginia Medicaid program paid approximately $4.4 million for hepatitis A-related costs

for people with substance use disorder from January 2018 through July 2019 alone. Samantha J.

Batdorf et al., Estimated Medicaid Costs Associated with Hepatitis A During an Outbreak —

West Virginia, 2018–2019, 70 Morbidity & Mortality Wkly Rep. 269, 271 (2021). Most of these

injection-related harms can be avoided by providing easy access to sterile injection supplies and

other harm reduction tools and services.

        The consequences of eliminating access to sterile syringes and other harm reduction

interventions are already evident. The recent spike in West Virginia’s HIV rate has been

attributed in part to the suspension of the Kanawha-Charleston Health Department’s SSP in

March 2018. John Raby, CDC: West Virginia HIV wave could be ‘tip of the iceberg’, Associated

Press (Mar. 17, 2021), https://bit.ly/3y02HGj. The county went from 17 new cases with five

from intravenous drug use in 2018, to 29 new cases with 15 from intravenous drug use in 2019,



                                                   6
   Case 3:21-cv-00370 Document 15 Filed 07/02/21 Page 12 of 22 PageID #: 441




to 45 new cases with 37 from intravenous drug use in 2020. Anna Saunders, CDC agents

working in Kanawha to help task force address ‘most concerning’ HIV outbreak, WCHS (May

10, 2021), https://bit.ly/3h0T6Jy. Interviews conducted with residents of Kanawha County who

had injected illicit drugs in the previous 30 days revealed that the scarcity of sterile injection

equipment had led to high-risk injection drug use practices, including injecting with used

syringes. Sean T. Allen et al., Understanding the public health consequences of suspending a

rural syringe services program: a qualitative study of the experiences of people who inject

drugs, 16 Harm Reduction J. (2019). Similarly, an outbreak of HIV in Cabell County was

associated with the implementation of stricter requirements to access the county’s SSP, Amy

Atkins et al., Outbreak of Human Immunodeficiency Virus Infection Among Persons Who Inject

Drugs — Cabell County, West Virginia, 2018–2019, 69 Morbidity & Mortality Wkly Rep. 499,

499 (2020), which resulted in the number of new participants dropping by 80% and a 50%

reduction in the number of returning clients. Bridget M. Kuehn, Restrictive Policies Threaten

Efforts to Stop 2 West Virginia HIV Outbreaks, 325 J. of the Am. Med. Ass’n 2238 (2021).

These tragic consequences will only increase with the closure of more SSPs.

           B. Syringe Services Programs Protect Against Bloodborne Disease Infection,
              Connect Participants with Substance Use Disorder Treatment, Decrease
              Syringe Litter, Prevent Overdose, Reduce Costs and Do Not Increase Crime

       The benefits of SSPs have been apparent for decades. In 1995, an expert panel of the

National Research Council and the Institute of Medicine found that “needle exchange programs

can be effective in preventing the spread of HIV and do not increase the use of illegal drugs.”

Preventing HIV Transmission: The role of sterile needles and bleach 6 (Nat’l Rsch. Council and

Inst. of Med. et al. eds., 1995). In 1998, then-Secretary of Health and Human Services Donna

Shalala declared that “[a] meticulous scientific review has now proven that needle exchange



                                                   7
  Case 3:21-cv-00370 Document 15 Filed 07/02/21 Page 13 of 22 PageID #: 442




programs can reduce the transmission of HIV and save lives without losing ground in the battle

against illegal drugs.” U.S. Dep’t of Health & Human Servs., Research Shows Needle Exchange

Programs Reduce HIV Infections without Increasing Drug Use (Apr 20, 1998),

https://bit.ly/3gZxhu2. The Centers for Disease Control and Prevention summarizes the evidence

for SSPs as follows:


       Nearly 30 years of research has shown that comprehensive SSPs are safe,
       effective, and cost-saving, do not increase illegal drug use or crime, and play an
       important role in reducing the transmission of viral hepatitis, HIV and other
       infections.
Ctrs. for Disease Control & Prevention, Summary of Information on The Safety and

Effectiveness of Syringe Services Programs (SSPs), https://bit.ly/3qvY0kW (last reviewed

May 23, 2019).

                  1. SSPs Protect Against Bloodborne Disease Infection

       Because sharing needles and other injection equipment is an extremely efficient mode for

HIV and hepatitis C transmission, SSPs play a critical role in lowering disease incidence. For

example, following the establishment of an SSP during an HIV outbreak in 2015, Scott County,

Indiana saw a “rapid reduction” in syringe sharing and other injection-related HIV risk

behaviors. Monita R. Patel et al., Reduction of Injection-Related Risk Behaviors After Emergency

Implementation of a Syringe Services Program During an HIV Outbreak, 77 J. of Acquired

Immune Deficiency Syndromes 373 (2018). A 2014 meta-analysis found that SSPs were

associated with reductions in HIV transmission among people who inject drugs. Esther J.

Aspinal et al., Are needle and syringe programmes associated with a reduction in HIV

transmission among people who inject drugs: a systematic review and meta-analysis, 43 Int’l J.

of Epidemiology 235 (2014). Likewise, a 2014 review found that SSPs reduce injection risk

behavior and likely reduce HIV transmission. Georgina J. MacArthur et al., Interventions to

                                                8
   Case 3:21-cv-00370 Document 15 Filed 07/02/21 Page 14 of 22 PageID #: 443




prevent HIV and Hepatitis C in people who inject drugs, 25 Int’l J. of Drug Pol’y 34 (2014). A

more recent analysis of three studies involving 3,241 participants found that the combination of

SSPs and medication-assisted treatment was associated with a 74% reduction in the risk of

hepatitis C acquisition. Lucy Platt et al., Needle syringe programmes and opioid substitution

therapy for preventing hepatitis C transmission in people who inject drugs – An overview of

systematic reviews, 9 Cochrane Database of Systematic Revs. 9 (2017). In 2017, an overview of

systematic reviews found that “the overall results of the included systematic reviews are

supportive of the effectiveness of [SSPs] in reducing HIV transmission and [injecting risk

behaviors] among [people who inject drugs], as well as in reducing HCV infection…” Ricardo

M. Fernandes et al., Effectiveness of needle and syringe Programmes in people who inject drugs

– An overview of systematic reviews, 17 BMC Pub. Health 309 (2017).

                   2. SSPs Connect Participants with Substance Use Disorder Treatment

       In addition to minimizing the negative effects of ongoing risky drug use, SSPs also

significantly increase the likelihood that participants’ drug use will be reduced or stopped

altogether. Likely because participants develop trusted relationships with SSP employees and

volunteers, SSPs are often extremely effective at connecting them with drug treatment. One

study found that people who frequented SSPs were five times more likely to start drug treatment

than those who did not, and that former SSP participants were more likely to remain in treatment

and report substantially reducing or ceasing drug injection. H. Hagan et al., Reduced injection

frequency and increased entry and retention in drug treatment associated with needle-exchange

participation in Seattle drug injectors, 19 J. of Substance Abuse Treatment 247 (2000). Another

described SSPs as an “important bridge” to substance use treatment after finding that use of such

programs was independently associated with entering detoxification. Steffanie A. Strathdee et



                                                 9
  Case 3:21-cv-00370 Document 15 Filed 07/02/21 Page 15 of 22 PageID #: 444




al., Needle-Exchange Attendance and Health Care Utilization Promote Entry into Detoxification,

76 J. Urb. Health 448, 448 (1999). Similarly, an analysis of an SSP in New Haven, Connecticut

concluded:

       [The program] has also acted as a conduit to bring injectors and noninjectors alike
       into substance abuse treatment programs. Past criticism of SEPs included the
       contention that they encourage or condone illicit drug use. This report shows that
       SEPs can accomplish the opposite, decreasing the community-wide use of
       addictive and illicit drugs. However, it must also be concluded that such gains are
       easily lost through the imposition of impediments to the implementation of a
       complete harm reduction program.
Robert Heimer, Can Syringe Exchange Serve as a Conduit to Substance Use Treatment?,

J. Substance Abuse Treatment 183, 190 (1998) (emphasis added).

                   3. SSPs Decrease Syringe Litter in Communities

       SSPs protect communities from syringe litter and the threat of needlestick injury. A study

completed in 2008 and 2009 compared syringe litter in a city with SSPs (San Francisco) and a

city without such programs (Miami) and found eight times as many improperly disposed

syringes in the city without. Hansel E. Tookes et al., A Comparison of Syringe Disposal

Practices Among Injection Drug Users in A City with Versus A City without Needle and Syringe

Programs, 123 Drug & Alcohol Dependence 255, 258 (2011). Among people using injection

drugs in San Francisco, obtaining syringes from an SSP was “protective against improper

disposal[.]” Lynn D. Wenger et al., Syringe Disposal Among Injection Drug Users in San

Francisco, 101 Am. J. Pub. Health 484, 484 (2011). Similar results were obtained in Los

Angeles, where researchers found that “[h]aving received sterile syringes from [an SSP] was

independently associated with lower odds of improper syringe disposal.” Brendan Quinn et al.,

Syringe Disposal Among People Who Inject Drugs in Los Angeles: The Role of Sterile Syringe

Source, 25 Int. J. Drug Policy 905, 905 (2014). Moreover, following the implementation of

Florida’s first SSP in 2016, researchers reported a “significant decrease in the number of

                                                10
  Case 3:21-cv-00370 Document 15 Filed 07/02/21 Page 16 of 22 PageID #: 445




improperly discarded syringes in public...” Harry Levine et al., Syringe Disposal Among People

Who Inject Drugs before and after the Implementation of a Syringe Service Program, 202 Drug

& Alcohol Dependence 13, 13 (2019). The reduction of syringe litter is an important public

safety measure, particularly for law enforcement officers and other individuals who might

otherwise be at risk of needle-stick injury. See generally John Lorentz et al., Occupational

Needlestick Injuries in a Metropolitan Police Force, 18 Am. J. Preventative Med. 146 (2000).

                   4. SSPs Prevent Overdose Deaths

       Nearly all SSPs distribute the overdose reversal drug naloxone, which is extremely

effective at preventing deaths from opioid overdose. In 2019, SSPs distributed over 700,000

doses of this life-saving medication. Barrot H. Lambdin, Overdose Education and Naloxone

Distribution within Syringe Service Programs –– United States, 2019, 69 Morbidity & Mortality

Wkly Rep. 1117, 1118 (2020). A study of naloxone distribution to participants in an SSP in New

York found that 82% reported feeling comfortable to very comfortable using naloxone if

indicated and that naloxone had been administered 82 times with at least 68 of those overdose

victims surviving. Tinka Markham Piper et al., Evaluation of a Naloxone Distribution and

Administration Program in New York City, 43 Substance Use & Misuse 858, 862 (2008).

Another study revealed that of 399 overdose events, 83% were successfully reversed using

naloxone by study participants who had received training and naloxone to administer at sites

throughout San Francisco. Lauren Enteen et al., Overdose Prevention & Naloxone Prescription

for Opioid Users in San Francisco, 87 J. Urb. Health 931, 936 (2010). A study of people who

inject drugs in Cabell County, West Virginia found that having recently accessed an SSP was

associated with accessing naloxone. Sean T. Allen et al., Take-home Naloxone Possession




                                                11
   Case 3:21-cv-00370 Document 15 Filed 07/02/21 Page 17 of 22 PageID #: 446




Among People Who Inject Drugs in Rural West Virginia, Drug & Alcohol Dependence, Nov.

2019, at. 5.

                     5. SSPs Are Cost Effective and Do Not Increase Criminal Activity

        SSPs are extremely cost-effective, with one study showing that for every dollar invested

in SSPs, at least 6 dollars are saved in averted costs associated with HIV. Trang Quynh Nguyen,

Syringe Exchange in the United States: A National Level Economic Evaluation of Hypothetical

Increases in Investment, 18 AIDS & Behav. 2144, 2150 (2014). Another study assessing

hepatitis C prevention found that SSPs had an incremental cost savings of $363,821 for each case

avoided per 100 people using opioid drugs—the highest out of the intervention strategies

analyzed. Stephen C Ijioma et al., Cost-Effectiveness of Syringe Service Programs, Medications

for Opioid Use Disorder, and Combination Programs in Hepatitis C Harm Reduction among

Opioid Injection Drug Users: A Public Payer Perspective Using a Decision Tree, 27 J. Managed

Care & Specialty Pharmacy 137, 141 (2021). Further, SSPs are not associated with increased

criminality or increased drug use. For example, researchers found “[n]o significant differences in

arrest trends” following the introduction of a needle exchange program in Baltimore. Melissa A.

Marx et al., Trends in Crime and the Introduction of a Needle Exchange Program, J. Pub. Health

1933, 1933 (2000). Similarly, a study in New York found no consistent association between

living near an SSP and incidence of robbery or violence. Galea Sandro et al., Needle Exchange

Programs and Experience of Violence in an Inner City Neighborhood, 28 J. of Acquired Immune

Deficiency Syndromes 282, 286–87 (2001).

               C. Senate Bill 334’s Requirements Will Force SSPs to Close

        The requirements of SB334 are so onerous that many currently operating SSPs may be

forced to close, and it will be very difficult for new ones to open. After SB334 was enacted,



                                                12
   Case 3:21-cv-00370 Document 15 Filed 07/02/21 Page 18 of 22 PageID #: 447




Plaintiff Carrie Ware stopped providing syringes to low income and marginalized people in

Huntington, citing “fear of substantial financial penalties or the threat of an injunction.” See

Declaration of Carrie Ware, submitted with Complaint. Similarly, Plaintiffs Lawson Koeppel and

Alina Lemire ceased syringe distribution due to SB334, which they worry will make the current

outbreak of HIV and hepatitis C in West Virginia “far worse than it already is.” See Joint

Declaration of Lawson Koeppel and Alina Lemire, submitted with Complaint. The co-founder of

Solutions Oriented Addiction Response (SOAR), an SSP operating in Charleston, where HIV

rates are spiking, has also stated that the legislation could shut down the SSP there. Associated

Press, CDC Inquiry Sought on HIV Outbreak in WVa’s Largest County, US News (Apr. 5, 2021),

https://bit.ly/3qxrHlG. Another SSP, in Marion County, has also announced that it will cease

operations because of the new law. JoAnn Snoderly, Marion County Harm Reduction Program

to Close, Taylor County’s under Review after Passage of W.Va. Syringe Exchange Bill (Apr. 18,

2021), https://bit.ly/3dqcjlF. When reporters reached out to sixteen SSPs in the state, out of nine

that responded only a single one was confident that it would be able to continue operating if

SB334 goes into effect. Lauren Peace, WV Health Experts Worry New Law Will Ignite ‘Powder

Kegs’ Amid HIV Outbreak, Mountain State Spotlight (June 9, 2021), https://bit.ly/3doaBBr.

These closures will be disastrous for the people of West Virginia. Several requirements in

particular will be difficult to impossible for many programs to meet and are inimical to the health

goals of SSPs.

                   1. Many SSPs Can Not Provide a Qualified Licensed Health Care
                      Provider at Every Visit

       SB334 requires that each syringe services program “offer services, at every visit, from a

qualified licensed health care provider.” S.B. 344, 85th Leg., Reg. Sess. § 16-6-3(b)(1) (W. Va.

2021). This requirement will be difficult if not impossible for many SSPs to meet, as it would


                                                 13
   Case 3:21-cv-00370 Document 15 Filed 07/02/21 Page 19 of 22 PageID #: 448




require either a paid employee or volunteer medical professional to be always onsite at each SSP

location. Mobile SSPs, which can provide services to people without transportations in rural

areas, would be particularly impacted, as a provider would need to be detailed specifically to the

SSP vehicle. Even SSPs that operate out of health care facilities or health departments would

likely have to curtail their activities to operate only during normal business hours. Lack of ability

to meet this requirement is exacerbated by SB334’s prohibition on Medicaid reimbursement for

“syringe exchange services.” Id. at § 16-63-10(c).

                   2.     Local Authorization Will Be Impossible in Some Jurisdictions

       SB334 requires that each SSP submit a written statement of support from “a majority of

the members of the county commission and a majority of the members of a governing body of a

municipality in which it is located or is proposing to locate.” Id. at § 16-63-2(b)(9). This

requirement makes what should be a public health decision a political one, and likely drastically

reduces the probability that SSPs will operate in a jurisdiction. The requirement that each SSP

obtain a written statement of support from two bodies of elected officials will sound the death

knell for many programs, especially where elected officials may be generally supportive of harm

reduction but unwilling to proactively go on the record in support of an SSP in their jurisdiction.

The requirement may also make it nearly impossible for mobile SSPs to operate in multiple

counties or municipalities, since doing so may require explicit authorization from the governing

bodies in each.

                   3. Identification Requirement Will Make It Impossible for Some
                      Participants to Access SSP Services

       SB334 also requires that each participant provide “proof of West Virginia identification”

as a condition of receiving syringes from the SSP. Id. at § 16-63-2(b)(7). This requirement

ignores the fact that drug-related harm does not know boundaries. Some SSPs in border cities

                                                 14
   Case 3:21-cv-00370 Document 15 Filed 07/02/21 Page 20 of 22 PageID #: 449




have reported that they often service participants without permanent residence in the state or who

commute over state lines. See Peace, supra. Many participants, such as lower-income individuals

and those without homes, will likely be disenfranchised by this requirement. A 2018 study of

people in Cabell County who reported having injected drugs in the past six months found that a

majority reported being homeless. Allen et al., Factors Associated with Likelihood of Initiating

Others into Injection Drug Use Among People Who Inject Drugs in West Virginia, supra, at 4.

People without homes, as well as those who are Black and Latino, are much less likely to have

state-issued identification, and researchers believe it is important to “ensure that institutions

provisioned with promoting the public’s health do not require government-issued IDs to access

their services and resources.” Alana M. W. LeBrón, Restrictive ID Policies: Implications for

Health Equity, 20 J. Immigr. Minor Health 255, 258 (2018). Plaintiff Ware’s outreach work in

Huntington previously included providing sterile syringes to low income and marginalized

people, most of whom “do not have IDs” and would therefore be unable to utilize any SSP under

SB334. See Declaration of Carrie Ware, submitted with Complaint. As explained by Plaintiff

Laura Jones, the executive director of a free health care clinic that provides sterile syringes in

Morgantown, the identification requirement “create[s] barriers that will make it less likely for

people to come to us for help.” See Declaration of Laura Jones, submitted with Complaint.

       Additionally, due to social stigma against people who use drugs, even participants who

have identification may be wary of identifying themselves to receive sterile syringes, which

could lead them to avoid SSPs altogether. Fear of being targeted by law enforcement simply for

participating in an SSP may cause some individuals to forgo such programs and the many other

services they provide in addition to syringe distribution. If participants are unwilling to access

SSP services due to identification requirements, the community harm that would ensue would be



                                                  15
   Case 3:21-cv-00370 Document 15 Filed 07/02/21 Page 21 of 22 PageID #: 450




equivalent to not having an SSP in the community at all.

                     4. SSP Operations Will be Impacted by Unique Syringe Requirement

          SB334 requires that each SSP “ensure a syringe is unique to the syringe services

program.” S.B. 344, 85th Leg., Reg. Sess. § 16-6-3(b)(3) (W. Va. 2021). We are aware of no

way for this to be accomplished other than opening up individual packages of syringes and

marking or otherwise labeling each one. Especially at SSPs that distribute many hundreds or

thousands of syringes, this is an extremely burdensome and completely unnecessary requirement.

Further, opening the packages in which syringes are provided may contaminate them,

eliminating the benefits of a “sterile” syringe. Even if the syringes were able to be individually

marked without contamination, the time and cost involved would likely be insurmountable for

SSPs, which are often run on shoestring budgets.

III.      CONCLUSION

          Individuals and communities across West Virginia are in the midst of an historic

epidemic of drug-related harm. Syringe services programs have been conclusively shown to

reduce that harm. The requirements of SB334 make it virtually impossible for SSPs to operate in

the state, and will almost certainly lead to immediate, irreparable, and preventable harm in the

form of increased bloodborne disease infection, increased costs to the taxpayer, and overdose

deaths.

          For the foregoing reasons, amici—a collection of public health and medical experts—

respectfully request that Plaintiffs’ motion for a preliminary injunction be granted.




                                                 16
  Case 3:21-cv-00370 Document 15 Filed 07/02/21 Page 22 of 22 PageID #: 451




Respectfully submitted,


  /s/ Corey S. Davis___                /s/ Jennifer S. Wagner___
 Corey S. Davis                        Jennifer S. Wagner
 Harm Reduction Legal Project          West Virginia Bar No. 10639
 Network for Public Health Law         Mountain State Justice
 7101 York Avenue South #270           1029 University Ave. Suite 101
 Edina, MN 55435                       Morgantown, WV 26505
 (267) 250-1091                        (304) 326-0188
 cdavis@networkforphl.org              jennifer@msjlaw.org




                                     17
